PD-0873-15
                                  PD-0873-15                               COURT OF CRIMINAL APPEALS
                                                                                            AUSTIN, TEXAS
                                                                           Transmitted 7/13/2015 6:03:52 PM
 July 15, 2015                                                               Accepted 7/15/2015 3:51:21 PM
                                                                                             ABEL ACOSTA
                                                                                                     CLERK
                                  NO. 13-14-00128-CR

RICHARD LEE MAZA                             §   IN THE COURT OF
                                             §
VS.                                          §   CRIMINAL APPEALS
                                             §
STATE OF TEXAS                               §   OF TEXAS

                        MOTION TO EXTEND TIME TO
                 FILE PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

       Now comes Richard Lee Maza, Appellant in the above styled and numbered cause,

and moves for an extension of time of 30 days to file a petition for discretionary review,

and for good cause shows the following:

       1.     On June 11, 2015, the Court of Appeals affirmed appellant's conviction.

Richard Lee Maza v. State, 13–14–00128–CR, 2015 WL 3637821, (Tex. App. — Corpus

Christi/Edinburg, no pet. h.). This petition is therefore due on July 13, 2015.

       2.     Counsel has been unable to complete the petition for the following reasons:

Today I was called by surprise to a hearing in the 410th Judicial District Court,

Montgomery County, Texas. I worked approximately 12 hours yesterday, mostly on

appellate matters. I worked about 18 hours the day before that on appellate matters. On

Friday, I had been set for docket call early that morning, and worked past midnight on

appellate matters and having jail conferences with clients I had not met yet. I prepared for

trial Wednesday and Thursday, the latter day past midnight. I am appealing rejected habeas

corpus relief in another case, which was rejected on Tuesday. If it is not given in a few

days, her right to release will be completely moot.
        3.    Defendant is currently incarcerated.

        WHEREFORE, PREMISES CONSIDERED, appellant respectfully requests an

extension of 30 days, i.e. until August 12, 2015, to file a petition for discretionary review.

                                           Respectfully submitted,

                                           Bob Mabry, Attorney at Law, PLLC
                                           304 North Main Street #6
                                           Conroe, Texas 77301-3002
                                           (936) 228-7796
                                           Fax 1-866-394-3113



                                           By: /s/ Bob Mabry
                                              Bob Mabry
                                              State Bar No. 12750980
                                              mabry.bob@gmail.com
                                              Attorney for Richard Lee Maza

                             CERTIFICATE OF SERVICE

        This is to certify that on July 13, 2015, a true and correct copy of the above and

foregoing document was served on the District Attorney's Office, San Patricio County,

P.O. Box 1393 Sinton, TX 78387, by fax to (361) 364-9490 before 5 PM Central Daylight

Time.



                                           /s/ Bob Mabry
                                           Bob Mabry